                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

LORENZO STEWART,                              )      Civil Action No. 7:17CV00299
    Plaintiff,                                )
                                              )
v.                                            )      MEMORANDUM OPINION
                                              )
LAURENCE WANG, et al.,                        )      By: Norman K. Moon
    Defendants.                               )      Senior United States District Judge

       Lorenzo Stewart, a Virginia inmate proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983,1 alleging that he was denied adequate medical treatment for his

Hepatitis C (“Hep C”) infection. He also was allowed to amend to add a claim regarding a

failure by Dr. Wang to timely treat an injury to his middle finger. (Dkt. No. 33 (setting forth

claim); Dkt. No. 36 at 1 n.1 (allowing amendment); Dkt. No. 37 (Order).) I previously granted

portions of defendants’ motion to dismiss, leaving only Dr. Wang and Warden Davis as

defendants.2

       Pending before me is a motion for summary judgment filed on behalf of Dr. Wang.3

(Dkt. No. 42.) Upon review of the record, I conclude that Dr. Wang’s motion for summary

judgment should be granted. Because the motion only seeks relief as to the Hep C claim and

fails to address the claim based on Stewart’s finger injury, Dr. Wang remains a defendant as to

the latter claim. If Dr. Wang wants to file a separate motion for summary judgment addressing

that claim, he should do so not later than 30 days after entry of the accompanying order.




       1
         I omit internal citations, alterations, and quotation marks throughout this opinion, unless
otherwise noted. See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).
       2
          On September 25, 2018, I dismissed Director Clarke and Unit Manager Lovern. (Dkt.
Nos. 36, 37.)
       3
           Warden Davis, who is alleged to have ignored Stewart’s grievances and complaints, has
not yet filed his own motion for summary judgment, but has until August 20, 2019 to do so. (Order,
Dkt. No. 50.)
                                                 I.

       The evidence before me includes a declaration from Dr. Wang, Stewart’s verified

complaint, and Stewart’s medical records from the relevant time period.

       According to his affidavit, Dr. Wang is a medical doctor licensed in Virginia. Since

2007, he has been a contract physician of the Virginia Department of Corrections (“VDOC”) at

Green Rock Correctional Center. (Wang Decl. ¶¶ 1–2, Ex. A to Mem. Supp. Mot. Summ. J.,

Dkt. No. 43-1.) Stewart’s records reflect that he was noted to have Hep C when he entered

Green Rock. (Id. ¶ 6; see also Stewart Med. Records, Ex. B to Mem. Supp. Mot. Dismiss, Dkt.

No. 26-2.)

       Dr. Wang’s treatment of Stewart began on May 6, 2014, when he reviewed and approved

the history and physical taken by the nurse and requested that Stewart be continued on his

admission medications. According to Dr. Wang, less than two months before, Stewart

underwent two tests, and the results on both were consistent with “only trace activity” related to

Hep C. (Wang Decl. ¶ 7.)

       Dr. Wang further avers that in May 2014, physicians treating inmates in jails did not have

medications that they could prescribe to inmates in Stewart’s condition and with test results like

his. According to Dr. Wang, although VDOC had previously prescribed ribavirin and interferon

for Hep C patients, those medicines had been discontinued for use in VDOC prisons in February

2014. Even if they had been available, moreover, Dr. Wang notes their shortcomings, especially

for Stewart. Specifically, those medicines had a response rate of less than 50% for patients with

Stewart’s type of Hep C and they had significant side effects, including flu-like symptoms,

neuropsychiatric disorders, and autoimmune syndromes. Dr. Wang suggests that the low success

rate and the significant side effects, as well as the fact that Stewart’s Hep C was asymptomatic,

                                                 2
would not have made them a good choice for Stewart at that time, even if they had been

available within VDOC. (Id. ¶¶ 7–8.)

       During a visit in May 2014, Dr. Wang informed Stewart that a new Hep C treatment was

in development and that VDOC was developing a new treatment protocol. He told Stewart that

he would be evaluated under that protocol. (Id. at ¶ 9.) Dr. Wang states that he followed VDOC

guidance and the standard of care in monitoring Stewart’s condition and waiting for the

development of the new treatment. (Id.)

       According to Dr. Wang, “Stewart never exhibited any material symptoms related to

Hepatitis C” “while waiting for the new treatment.” (Id. ¶ 8; see also id. ¶¶ 22–23.) This fact,

however, is disputed to some degree. As discussed in more detail below, Stewart alleges that he

experienced some medical issues while waiting for the treatment, in roughly the period of May

2014 until September 2017, although he does not allege nor have any evidence to show that

those symptoms were the result of his Hep C.

       The updated guidelines and treatment were released in June 2016, and presented a new

screening protocol. Those prisoners eligible for treatment under the new guidelines would

receive treatment from the VCU Medical Center Hepatology group, part of the Medical College

of Virginia (“MCV”); all others would be monitored on a certain schedule. (June 2016

Guideline at 1, 12-13, Dkt. No. 26-17.)

       Dr. Wang ordered blood work on Stewart to evaluate him under the new guidelines. The

results were “equivocal,” but because one of the test results warranted referral for treatment, Dr.

Wang ordered a fibroscan, a special ultrasound of the liver. (Wang Decl., ¶¶ 10–12.) Because

of a state-wide lack of machines and skilled staff necessary to perform the test, the test could not

be done until August 31, 2016. In response to the test, which showed mild to moderate liver

                                                 3
fibrosis, Dr. Wang ordered additional testing “relevant to the choice of treatment.” (Id. ¶ 14.) In

September 2016, he submitted all of the test results to Dr. Ammonette, per VDOC’s policy, for

his evaluation. Dr. Ammonette approved treatment and, by October 4, VDOC had submitted all

of the records to MCV for its review. (Id. ¶¶ 14-16.)

       Stewart did not have his first specialty telemedicine review until May 24, 2017, but the

delay from October 4, 2016 until May 24, 2017 was “due to lack of availability by the MCV

providers.” (Id. ¶ 17.) Treatment was initiated on June 20, 2017, and the treatment has been

successful—as of September 2017, the Hep C virus was undetectable in Stewart. (Id. ¶ 19.) As

noted, Dr. Wang emphasizes that Stewart did not have any symptoms related to his Hep C

diagnosis at any time. (Id. ¶ 22.)

       Stewart filed a response and a supplemental response to the motion in which he again

takes issue with the delay in treatment. (Dkt. Nos. 46, 49.) He alleges that Dr. Wang waited to

treat him until other problems arose, like blood in his bowels “or when I crouch up to sip.” (Pl’s

Opp’n 3, Dkt. No. 46.)4 In his verified complaint, he notes different or more vague symptoms he

experienced while waiting for treatment. (Compl. at 5 (referencing “unnecessary suffering” due

to the delay); id. at 3 (stating that due to the waiting he now has “other problems such as bladder

problems” and an “ammonia build up in [his] urine.”).) He offers nothing to connect those

symptoms, however, to the delay in treatment of his Hep C. He further complains that Dr. Wang


       4
          His opposition also refers to a number of other symptoms, “such as feeling tired,
muscle and pain in my joints, itchy skin, very dark urine, nausea, vomiting, light bowels
movement [and loss] of appetite.” (Opp’n at 1, 3.) It is not clear from his opposition, though,
whether he is arguing that those symptoms are occurring now or occurred while he was awaiting
treatment. In any event, because his opposition is not sworn or verified, I do not consider
statements in the opposition as evidence to counter the summary judgment evidence. United
States v. White, 366 F.3d 291, 300-01 (4th Cir. 2004). However, I treat statements in Stewart’s
verified complaint, if based on personal knowledge, as evidence in opposition to the summary
judgment motion. Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991).
                                                 4
“showed no caring in his job” and that he “has a problem with his oath that he made when he

became a doctor.” (Id. at 3.)5

                                                  II.

       Under Rule 56, summary judgment is proper where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

genuine issue of material fact exists only where the record, taken as a whole, could lead a

reasonable jury to return a verdict in favor of the nonmoving party. Ricci v. DeStefano, 557 U.S.

557, 586 (2009). In making that determination, I must take “the evidence and all reasonable

inferences drawn therefrom in the light most favorable to the nonmoving party.” Henry v.

Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en banc).

       A party opposing summary judgment “may not rest upon the mere allegations or denials

of his pleading, but . . . must set forth specific facts showing that there is a genuine issue for

trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Moreover, “[t]he mere

existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment.” Id. at 247–48. Instead, the non-moving

party must produce “significantly probative” evidence from which a reasonable jury could return

a verdict in his favor. Abcor Corp. v. AM Int’l, Inc., 916 F.2d 924, 930 (4th Cir. 1990) (quoting

Anderson, 477 U.S. at 249–50).



       5
          Stewart also seems to believe that Dr. Wang is arguing that he never had Hep C, which
is not correct. Dr. Wang acknowledges that Stewart had Hep C, but explained that he was
asymptomatic. Elsewhere in his opposition, Stewart asks the court to “grant partial summary
judgment on liability to the plaintiff on his due process claims.” (Opp’n at 2, Dkt. No. 46.) But
his complaints do not allege a due process violation. Additionally, although his complaint
references in passing other medical conditions, specifically epilepsy and hypertension, he does not
base any part of his claim on those conditions, and his opposition to the summary judgment motion
does not address them, either.
                                                   5
       Stewart is proceeding pro se and, thus, entitled to a liberal construction of his pleading.

See, e.g., Erickson v. Pardus, 551 U.S. 89, 94 (2007). In the Fourth Circuit, verified complaints

by pro se prisoners are to be considered as affidavits when the allegations contained therein are

based on personal knowledge. Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991).

                                                      III.

       Stewart’s complaint lists three separate claims, but all are based on his assertion that Dr.

Wang’s delaying treatment for Stewart’s Hep C violated his Eighth Amendment right to be free

of cruel and unusual punishment. In order to state an Eighth Amendment claim based on the

denial of medical care, a plaintiff must demonstrate that the defendant’s acts (or failure to act)

amounted to deliberate indifference to a serious medical need. See Estelle v. Gamble, 429 U.S.

97, 106 (1976). This requires a showing of two elements. First, he must provide evidence

showing that he suffered from an objectively serious medical need. A “serious medical need” is

“one that has been diagnosed by a physician as mandating treatment or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s attention.” Iko v.

Shreve, 535 F.3d 225, 241 (4th Cir. 2008); see also See Hudson v. McMillian, 503 U.S. 1, 9

(1992) (stating there is no expectation that prisoners will be provided with unqualified access to

health care).

       Second, to show deliberate indifference, he must show that subjectively, the defendant

was aware of the need for medical attention but failed to either provide it or ensure the needed

care was available. See Farmer v. Brennan, 511 U.S. 825, 837 (1994). “Medical malpractice

does not become a constitutional violation merely because the victim is a prisoner.” Estelle, 429

U.S. at 106. Instead, the defendant’s disregard for the plaintiff’s medical condition must have

been “so grossly incompetent, inadequate, or excessive as to shock the conscience or to be

                                                  6
intolerable to fundamental fairness.” Jackson v. Sampson, 536 F. App’x 356, 357 (4th Cir.

2013).

         A delay in medical treatment may constitute deliberate indifference. See Smith v. Smith,

589 F.3d 736, 739 (4th Cir. 2009). Where a prisoner’s claim is based on a delay in treatment,

though, he must also show that the delay caused him to suffer “substantial harm.” Webb v.

Hamidullah, 281 F. App’x 159, 166 (4th Cir. 2008).

         Dr. Wang contends that Stewart does not have evidence from which a jury could rule in

his favor. First, he contends that Stewart has not shown a “serious medical need” because he

fails to present evidence showing that his Hep C required treatment at an earlier date than when

Dr. Wang began his workup for Hep C treatment. Second, he argues that the undisputed facts do

not demonstrate deliberate indifference.6 As I discuss next, I conclude that, even assuming he

has shown a “serious medical need,” there is no evidence that Dr. Wang was deliberately

indifferent. Moreover, Stewart cannot establish that the delay caused him to suffer “substantial

harm.” Webb, 281 F. App’x at 166.

         As to deliberate indifference, no jury could conclude that Dr. Wang’s conduct in treating

Stewart’s Hep C was “so grossly incompetent, inadequate, or excessive as to shock the

conscience or to be intolerable to fundamental fairness.” Jackson, 536 F. App’x at 357.

Notably, Dr. Wang continued to monitor Stewart throughout his tenure at Green Rock and he did

so in compliance with VDOC policies and treatment guidelines, a fact that plaintiff does not

contest. He also explained why, in his professional judgment, Stewart was not a candidate for




         6
          Dr. Wang also moves for summary judgment on the grounds that he is entitled to qualified
immunity. In light of my ruling on the merits of his claim, it is unnecessary to address the issue
of qualified immunity.

                                                 7
other medicines, even if they had been available to VDOC prisoners. Significantly, as soon as

the new treatment protocols were put in place, Dr. Wang ordered testing to evaluate Stewart and

provided the relevant information to the appropriate personnel, who decided Stewart was eligible

for treatment. Moreover, it is undisputed that the delay from October 4, 2016 until May 2017, is

attributable to MCV personnel and their schedules, over which Dr. Wang had no control. In

short, Stewart has failed to show deliberate indifference by Dr. Wang and thus his claim must be

dismissed.

       Summary judgment in Dr. Wang’s favor is also appropriate because Stewart fails to point

to any evidence showing that any delay in treatment of his Hep C caused him substantial harm.

He identifies several symptoms that arose while he was awaiting treatment and alleges that the

waiting was stressful. Dr. Wang has offered sworn testimony that Stewart’s Hep C remained

asymptomatic while he was awaiting treatment. And critically, Stewart does not allege that those

symptoms were related to or caused by his Hep C, as opposed to some other disorder, let alone

point to any testimony from a medical professional to show it. He would have to prove this in

order to show that a “substantial harm” resulted from the delay. Just as significantly, the Hep C

virus is now undetectable in Stewart, so there is no evidence that the delay resulted in any

inability to treat his Hep C. For all of these reasons, I conclude that Dr. Wang is entitled to

summary judgment on this claim.7


       7
           I have recently held, in another case where the prisoner brought claims based on the
denial of treatment for his Hep C, that the defendants were entitled to qualified immunity on the
claim, but that plaintiff had alleged sufficient facts to survive summary judgment on his claims for
declaratory and prospective injunctive relief. Riggleman v. Clarke, No. 5:17-cv-00063, 2019 WL
1867451 (W.D. Va. Apr. 25, 2019). But the facts in Riggleman are far different than the facts
here. Most importantly, in Riggleman, the defendants had determined that the plaintiff was not
eligible for treatment and he still was not receiving treatment at the time of summary judgment.
Here, by contrast, Stewart received treatment and was in the first wave of prisoners to receive
treatment under the new treatment protocol. Indeed, he admits in his opposition to the summary
                                                    8
                                              IV.

       For the reasons stated, I will grant Dr. Wang’s motion for summary judgment and dismiss

Stewart’s claim against him arising from any delay in Hep C treatment. Dr. Wang remains a

defendant as to Stewart’s claim arising from his middle finger injury. Warden Davis also

remains as a defendant.

                   14th day of August, 2019.
       ENTER: This _____




judgment motion that he received a full course of treatment in 2017, which began shortly after he
filed his complaint. He also admits that the treatment has been successful, and that his Hep C is
considered in remission.

                                               9
